DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 8 are currently pending and considered below.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea of omental processing. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
First of all, the claims are directed to one or more of the following categories: a process (claims 1 - 8). Claim 1 recites an abstract idea of receiving data and setting a priority based on the direction the vehicle headed. This is an abstract idea of a mental process, since it recites a data analysis and priority setting. Besides reciting the abstract idea, the remaining claim executing unit, specifying unit and setting unit).
	The recited abstract idea is not integrated into a practical application. In particular, claim 1 only recites generic computer components (e.g. executing unit, specifying unit and setting unit which can be merely a generic computer) to perform generic computer functions of: receiving data . The additional elements (e.g. executive unit) are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform function of: receiving data from input devices such as sensors. Additionally, the claims show no improvement to the functionality of any computer technology. Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.
	Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claim 1 does not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to apply the abstract idea using generic computer components (For example, executive unit). In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, claim 1 is not patent eligible under 35 U.S.C. 101. 
	Dependent claims 2 - 8 further define the abstract idea that is present in independent claim 1 and, thus, correspond to abstract idea of receiving data and analyze received data to set 
Claims 2 and 3 contains the limitation, “detection accuracy and amount of processing performed” This detection accuracy and amount of processing performed process is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Although some detail is given in the specification (paragraph 20 and 89 – 91) regarding this detection accuracy and amount of processing performed process, no specifics are given regarding how this is accomplished by the claimed system. As a result, this limitation does not indicate any improvement to the functionality of a computer and/or other technologies. Therefore, this limitation is merely applying generic computer components to perform the abstract idea (analyzing data and set priorities for the entered data).
Claim 5 contains the limitation “a left sensor and a right sensor.” This limitation merely describes the environment in which the abstract idea is implemented. Similarly, claim 5 does not provide any indication that the environment described improves the functioning of a computer or improves any other technology. Therefore, claim 5 does not integrate the abstract idea into a practical application. 
	Therefore, these claims as well as the other dependent claims of claim 1 are not patent eligible, and claims 1 – 8 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsuhiro et al. (Hereinafter Tatsuhiro) (JP 2008152390).

 As per claim 1, Tatsuhiro discloses a sensor control apparatus comprising:
an executing unit configured to execute at least one of control of operating performance of a plurality of sensors which monitor different regions around a vehicle and predetermined processing for each of a plurality of output values output from the plurality of sensors (See at least paragraph 12 – 15; via multiple sensors located at different regions of a vehicle used to detect and monitor different regions around a vehicle and sensor output signals to control unit);
a specifying unit configured to specify a direction of the vehicle with respect to a reference direction set on a basis of a road around the vehicle (see at least paragraph 16; via  direction and speed relative to the own vehicle of preceding object are generated as forward object information); and 

wherein the executing unit changes at least one of ratios of the operating performance of the plurality of sensors and ratios of amounts of processing performed for the plurality of output values on a basis of the priorities (See at least paragraph 56 - 57; via based on the direction it travels, the priority ratio is set differently among the sensors in different region of the vehicle) .

As per claim 2, Tatsuhiro discloses elements of: wherein the operating performance is detection accuracy (See at least paragraph 56 – 57), and
the executing unit changes detection accuracy of a first sensor among detection accuracy of the plurality of sensors to be higher than detection accuracy of a second sensor with priority lower than priority of the first sensor (See at least paragraph 56 – 57).

As per claim 3, Tatsuhiro discloses elements of: wherein the executing unit increases an amount of processing performed for a first output value among the plurality of output values compared to an amount of processing performed for a second output value output by the sensor with priority lower than priority of the sensor which outputs the first output value (See at least paragraph 56 – 57).

As per claim 4, Tatsuhiro discloses elements of: wherein the specifying unit sets a direction of an own lane, an oncoming lane or a pedestrian crossing parallel to the own lane or the oncoming lane at an intersection as the reference direction (See at least paragraph 8 and 25).

As per claim 5, Tatsuhiro discloses elements of: wherein the plurality of sensors include a left sensor which is a sensor capable of monitoring a region on a left side of the vehicle (See at least abstract), and 
a right sensor which is a sensor capable of monitoring a region on a right side of the vehicle (See at least abstract), and 
the setting unit increases priority of the left sensor in a case where the direction of the vehicle deviates to a right side with respect to the reference direction, and increases priority of the right sensor in a case where the direction of the vehicle deviates to a left side with respect to the reference direction (see at least paragraph 43).

As per claim 6, Tatsuhiro discloses elements of:
a location acquiring unit configured to acquire a current location of the vehicle (See at least paragraph 25); and
a map data acquiring unit configured to acquire map data including road information (See at least paragraph 25), 
wherein the specifying unit specifies the direction of the vehicle with respect to the reference direction on a basis of the current location and the map data (See at least paragraph 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuhiro in view of Nix (US 2017/0113664).

As per claim 7, Tatsuhiro discloses all the elements of claimed invention but does not explicitly teach elements of:
an image acquiring unit configured to acquire a captured image around the vehicle from a camera mounted on the vehicle,

Nix teaches elements of:
an image acquiring unit configured to acquire a captured image around the vehicle from a camera mounted on the vehicle (See at least paragraph 91, 96 – 97 and126),
wherein the specifying unit specifies the direction of the vehicle with respect to the reference direction on a basis of the captured image (See at least 96 – 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an image acquiring unit configured to acquire a captured image around the vehicle from a camera mounted on the vehicle,
wherein the specifying unit specifies the direction of the vehicle with respect to the reference direction on a basis of the captured image as taught by Nix in the system of Tatsuhiro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





As per claim 8, Tatsuhiro discloses elements of:
a second steering angle acquiring unit configured to acquire a current steering angle of the vehicle (See at least paragraph 24), but does not explicitly teaches elements of:

wherein the specifying unit specifies the direction of the vehicle with respect to the reference direction on a basis of an amount of change between the steering angle when the turn signal lever is operated and the current steering angle.
Nix teaches element of:
a first steering angle acquiring unit configured to acquire a steering angle of the vehicle when a turn signal lever of the vehicle is operated (See at least paragraph 132); and 
wherein the specifying unit specifies the direction of the vehicle with respect to the reference direction on a basis of an amount of change between the steering angle when the turn signal lever is operated and the current steering angle (See at least paragraph 132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a first steering angle acquiring unit configured to acquire a steering angle of the vehicle when a turn signal lever of the vehicle is operated; and wherein the specifying unit specifies the direction of the vehicle with respect to the reference direction on a basis of an amount of change between the steering angle when the turn signal lever is operated and the current steering angle as taught by Nix in the system of Tatsuhiro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hazelton et al. (US 2016/0231746) discloses system and method to operate an automated vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662